Title: To James Madison from James Adamson, 16 July 1801 (Abstract)
From: Adamson, James
To: Madison, James


16 July 1801, Ostend. Notes service as U.S. consul in Ostend prior to the outbreak of the undeclared naval war with France. He was arrested, later released, and carried on consular duties. Has learned through French newspapers of several recent consular nominations and asks for an appointment in Ostend “or any other place” where his services would be useful to U.S. Mentions favorable references from Murray and Skipwith. Postscript dated Paris, 3 Aug., in Murray’s hand, indicates Adamson has “done very well.”
 

   
   RC (DNA: RG 59, ML). 2 pp.; docketed by Wagner as received 5 Nov.


